because this court has previously rejected this challenge. 2 See Hall v.
                        State, 91 Nev. 314, 535 P.2d 797 (1975). Further, any challenge to the
                        decision to deny parole was without merit because parole is an act of grace
                        of the State and there is no cause of action when parole has been denied.
                        See NRS 213.10705; Niergarth v. Warden, 105 Nev. 26, 28, 768 P.2d 882,
                        883 (1989). Accordingly, we
                                     ORDER the judgment of the district court AFFIRMED.




                                                             Ginons


                                                                                          J.
                                                             Douglas



                                                              Saitta


                        cc: Hon. James E. Wilson, District Judge
                             Mark Moor
                             Attorney General/Carson City
                             Carson City District Attorney
                             Carson City Clerk




                              2SeeMoor v. State, Docket No. 47889 (Order of Affirmance, January
                        10, 2007); Moor v. Warden, Docket No. 53554 (Order of Affirmance,
                        November 3, 2009).

  SUPREME COURT
          OF
       NEVADA
                                                                 2
  (0) 1947A    0.94f1



grngEMESSMAMRke-17". -
 i                 .                               •=1-47113/fallaRE'W      NAME